Citation Nr: 0218856
Decision Date: 06/03/02	Archive Date: 08/07/03

DOCKET NO. 94-10 125       DATE JUN 03 2002

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to a rating in excess of 10 percent for a left ankle
disability, from February 25, 1997.

REPRESENTATION

Appellant represented by: Virginia Department of Veterans Affairs

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION 

The veteran had active military service from March 1978 to December
1985.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a May 1993 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 1996, the Board, in pertinent part, remanded the veteran's
claim of entitlement to service connection for a left ankle
disorder to the RO. In April 1997, the RO granted service
connection for residuals of a left ankle sprain and assigned a
noncompensable disability evaluation from February 5, 1993, and a
10 percent disability evaluation, effective from February 25, 1997,
from which the veteran appealed. In March 1998, the Board remanded
the veteran's claims to the RO to comply with procedural
requirements from precedent decisions of the United States Court of
Appeals for Veterans Claims (CAVC) and the United States Court of
Appeals for the Federal Circuit. When the case was returned to the
Board, a decision was issued in February 2000 that denied the issue
on appeal, characterized in pertinent part as noted on the first
page of the present decision.

The veteran appealed the Board's February 2000 decision to the
CAVC. In an Order of December 2000, the CAVC vacated the Board's
decision and remanded the matter. In April 2002, the Board denied
the veteran's claim for a compensable rating for residuals of a
left ankle sprain, for the period from February 3, 1993, to
February 24, 1997. At that time, it remanded his claim for a rating
in excess of 10 percent for a left ankle disability, from February
25, 1997, to the RO for further evidentiary development.

REMAND

During the pendency of the veteran's appeal, the President signed
into law the Veterans Claims Assistance Act of 2000 (VCAA), which
substantially modified the circumstances under which VA's duty to
notify and assist claimants applies, and how that duty is to be
discharged. See Public Law No. 106-175 (2000) (now codified at 38
U.S.C. 5100-5103A, 5106-7 (West 2002)). The new statute also
revised the former section 5107(a) of title 38, United States Code,
to eliminate the requirement that a claimant must come forward
first with evidence to well ground a

- 2 - 

claim before the Secretary of Veterans Affairs is obligated to
assist the claimant in developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and effective
February 22, 2002 the Board has been conducting evidentiary
development of appealed cases directly. See 38 C.F.R. 19.9(a)(2)
and (a)(2)(ii) (2002). Consistent with the new duty-to-assist
regulations, after reviewing the veteran's case, in March 2002, the
Board determined that the following additional evidentiary
development was needed prior to final appellate consideration of
his claim, as set out in an internal development memorandum:

1. Ask the appellant to provide a list of the names and addresses
of all doctors and medical care facilities (hospitals, HMOs, etc.)
that have treated the veteran for his left ankle disability during
the period of 1997 to the present. Provide the appellant with
release forms and ask that a copy be signed and returned for each
health care provider identified.

When the appellant responds, obtain records from each health care
provider the appellant identifies (except where VA has already made
reasonable efforts to obtain the records from a particular
provider). If these records can't be obtained and we don't have
affirmative evidence that they don't exist, inform the appellant of
the records that we were unable to obtain, including what efforts
were made to obtain them. Also inform the appellant that we will
proceed to decide his appeal without these records unless he is
able to submit them. Allow an appropriate period of time within
which to respond.

2. Make arrangements with the appropriate VA medical facility for
the veteran to be afforded an orthopedic examination to determine
all current manifestations of his service-connected left ankle
disability. All indicated tests and studies should be performed,
and all objective findings of chronic disability should be reported
in detail. A detailed medical history relevant to the disability at
issue should be obtained. The date of onset of the signs and
symptoms of the claimed condition should be noted. All
manifestations of current disability should be described in detail,
including any orthopedic and neurologic residuals found to result
from the service-connected left ankle disability.

- 3 -

a. The claims folder should be made available to the examiner for
review prior to the examination and the examiner is requested to
indicate in the report if the folder was reviewed. The rationale
for all opinions expressed should also be provided.

b. The examiner should identify the limitation of activity imposed
by the disabling condition, viewed in relation to the medical
history, considered from the point of view of the veteran working
or seeking work, with a full description of the effects of
disability upon his ordinary activity.

c. An opinion should be provided regarding whether pain due to the
service-connected disability significantly limits functional
ability during flare-ups or with extended use.

d. It should be noted whether the clinical evidence is consistent
with the severity of the pain and other symptoms reported by the
veteran.

e. The examiner also should indicate whether the affected joints
exhibit weakened movement, excess fatigability, or incoordination
that could be attributed to the service-connected disability.

In March 2003, the Board reviewed the veteran's claim file,
including the new evidence, and determined that additional
development was warranted. Specifically, the Board determined that
the July 2002 VA examination report was incomplete. The Board then
requested that the following additional evidentiary development
needed to be completed prior to its consideration of the veteran's
claim, as set out in a second internal development memorandum:

Please contact the examiner who examined the veteran on July 10,
2002 at the VA Medical Center in Hampton, Virginia, and request
that the following

- 4 - 

questions are answered. Provide the claims folder and a copy of the
examination report. (If, and only if, that examiner is unavailable,
should the veteran be scheduled for an orthopedic examination to
determine the current severity of his service-connected left ankle
disability. All indicated tests and studies, including x-rays,
should be performed. A detailed medical history relevant to the
disability at issue should be obtained. All manifestations of
current disability should be described in detail including any
orthopedic and neurological residuals found to result from the
service-connected left ankle disability.) The examiner is requested
to answer the following questions: A) Does the veteran have
traumatic arthritis of the left ankle and, if so, is it a result of
his service-connected left ankle sprain? B) The examiner should
identify the limitation of activity imposed by the disabling
condition, viewed in relation to the medical history, considered
from the point of view of the veteran working or seeking work, with
a full description of the effects of disability upon his ordinary
activity. C) An opinion should be provided regarding whether pain
due to the service-connected disability significantly limits
functional ability during flare-ups or with extended use. D) It
should be noted whether the clinical evidence is consistent with
the severity of the pain and other symptoms reported by the
veteran. F) The examiner should indicate whether the affected
joints exhibit weakened movement, excess fatigability or
incoordination that could be attributed to he service-connected
disability.

However, on May 1, 2003, just prior to the Board's determination as
to whether all the requested evidence had been obtained and its
consideration of the claim on appeal, the United States Court of
Appeals for the Federal Circuit (CAVC) invalidated the new duty-to-
assist regulations codified at 38 C.F.R. 19(a)(2) and
(a)(2)(ii)(2002). See Disabled American Veterans, et. al., v.
Secretary of Veterans Affairs, ___F.3d___, Nos. 02-7304, -7305,
-7316 (May 1, 2003). That decision emphasized the Board's status as
"primarily an appellate tribunal," and held 38 C.F.R. 19.9(a)(2) to
be invalid because, in conjunction with the amended regulation
codified at 38 C.F.R. 20.1304, it purported to allow the Board to
consider additional evidence without having to remand the case to
the AOJ (agency of original jurisdiction) for initial consideration
and without having to obtain the

- 5 -

appellant's waiver. The CAVC found that, under such a procedure,
"the veteran is not effectively able to object to any of the
additional evidence obtained by the Board until after the Board
weighs the evidence and decides the appeal."

The CAVC further held 38 C.F.R. 19.9(a)(2)(ii) to be invalid
because, in providing only 30 days for an appellant to respond to
a notice from the Board that information or evidence is needed from
the appellant, it violated the provision, contained in 38 U.S.C.A.
5103, of a one-year period in which to respond to such a request.
Thus, in light of this new judicial precedent, the Board is
compelled to remand the veteran's case to the RO for review as to
whether all the essential evidence needed to consider his claim has
been obtained, and for issuance of a supplemental statement of the
case (SSOC) regarding all evidence received since the April 1998
statement of the case (SOC).

Finally, because the record reflects that the VARO has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v.
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet.
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57
Fed. Reg. 49,747 (1992)).

Thus, while the Board regrets further delay in its consideration of
the veteran's claim, due process, as mandated by the recent
decision of the Federal Circuit, demands that this case be REMANDED
to the RO for the following actions:

1. The RO may wish to review the claims file and the Board's
requested development actions to ensure that all necessary
evidentiary development is completed regarding the veteran's claim.

2. The veteran should also be notified by letter of the directives
of the VCAA and the new heightened duty-to-assist regulations,
regarding his claim for a

- 6 -

rating in excess of 10 percent for a left ankle disability, from
February 25, 1997. The RO must review the claims file and ensure
that all notification and development action required by the VCAA
is completed.

3. Then, the RO should review the claims file and ensure that all
notification and development action required by the VCAA is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (codified as amended at 38 U.S.C.A.
5102, 5103, 5103A, and 5107) are fully complied with and satisfied,
including VA re-examination if warranted.

4. After the RO undertakes review of the issue, to include any
additional evidentiary development, the appellant and the
appellant's representative, if any, should be provided with a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claims for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal
since the April 1998 SOC. An appropriate period of time should be
allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

- 7 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a final decision of the
Board of Veterans' Appeals is appealable to the United States Court
of Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a final decision of the
Board on the merits of the appeal. 38 C.F.R. 20.1100(b) (2002).

- 8 -

